 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER LAWRENCE GRIFFIN,                          No. 2:21-cv-00406-TLN-CKD
12                       Petitioner,
13           v.                                         ORDER
14    BRANDON PRICE,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 25, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed May 25, 2021, are ADOPTED IN FULL;

 3           2. Petitioner’s petition for a writ of habeas corpus is DISMISSED for failure to exhaust

 4   state court remedies;

 5           3. This case is closed; and

 6           4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8   DATED: July 1, 2021

 9

10

11                                               Troy L. Nunley
12                                               United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
